Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2020 Filed 03/04/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,                                  Case No. 11-20493
                                                              Hon. Mark A. Goldsmith
 vs.

 LEON ANTONIO JOHNSON, JR.,

             Defendant.
 _______________________________/

                           OPINION & ORDER
     DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE (Dkt. 378)

          Defendant Leon Antonio Johnson, Jr. pleaded guilty to conspiracy to possess with intent

 to distribute and to distribute heroin and cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846,

 841(b)(1)(A)(I) and 851. See Judgment (Dkt. 282). On August 28, 2014, Judge John Corbett

 O’Meara sentenced Johnson to 120 months’ imprisonment. Id.1 Johnson began serving his

 custodial sentence on February 2, 2015. He is now incarcerated at the Federal Correctional

 Institution (FCI) in Morgantown, West Virginia. Johnson’s projected release date is February 2,

 2023.

          On January 13, 2021, Johnson filed the instant motion for compassionate release asking

 the Court “to extend humanitarian relief to his family and him in the detrimental wake of [COVID-

 19].” Def. Mot. at 1 (Dkt. 378). Johnson argues that release is warranted because he is at high

 risk for severe illness from COVID-19 due to his weight (BMI above 30), his arthritis, his status

 as a smoker, his age (45), and his race (Black). Id. at 8-10. According to Johnson, he was




 1
     This case was reassigned to the undersigned on January 12, 2018.
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2021 Filed 03/04/21 Page 2 of 11




 diagnosed with COVID-19 on November 30, 2020 and is thus at risk of contracting COVID-19 a

 second time. Id. at 8. Johnson separately argues that release is warranted to permit him to care

 for his elderly parents who are “in need of his physical support at home and mental inspiration.”

 Id. at 11. In addition to seeking compassionate release, Johnson asks the Court to order that his

 current 120-month sentence be run concurrently with a separate 30-month sentence for violation

 of supervised release or, alternatively, that he be given a 30-month credit against his current

 sentence. Id. at 19. For the reasons that follow, the Court denies Johnson’s motion.

                                     I.     BACKGROUND

         From August 2010 to July 2011, Johnson participated in a conspiracy to distribute heroin

 and cocaine in the Detroit, Michigan and Youngstown, Ohio areas. Plea Agreement at 2 (Dkt.

 254). Judge O’Meara sentenced Johnson to 120 months for his role in this conspiracy. See

 Judgment. This was not Johnson’s first drug trafficking conviction. He previously pleaded guilty

 to several drug related offenses in a case before Judge Lawrence Zatkoff. United States v. Johnson,

 Case No. 05-cr-80810-14 (E.D. Mich.). On December 14, 2006, Johnson was sentenced to 36

 months’ imprisonment followed by three years’ supervised release. See 12/14/2006 Judgment

 (Case No. 05-cr-80810-14, Dkt. 411). When Johnson was indicted in the instant case, he was

 found to have violated the terms of his supervised release; accordingly, Judge Zatkoff sentenced

 him to thirty months’ imprisonment. See 4/20/2012 Judgment (Case No. 05-cr-80810-14, Dkt.

 571).

         On May 4, 2020, Johnson sent a request for compassionate release to the warden of FCI

 Morgantown, Warden Bowers. See Request for Release and Denial, Ex. A to Gov. Resp. (Dkt.

 387-2). Johnson’s request sought release “to extend humanitarian relief to [Johnson’s] family and

 him in the wake of [COVID-19].” Id. at PageID.2008. Johnson provided that his family “is in



                                                 2
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2022 Filed 03/04/21 Page 3 of 11




 need of his physical support and mental inspiration,” and that “Mr. Johnson[’s] life is also in

 immediate threat from being in a high vulnerable risk of contracting the COVID-19 in an open bay

 cubical dorm housing unit,” and social distancing “is impossible to practice.” Id. at PageID.2008-

 2009. In a response dated May 15, 2020, Warden Bowers denied Johnson’s request. Id. at

 PageID.2011. On June 1, 2020, Johnson filed an appeal to the Bureau of Prisons (“BOP”) Mid-

 Atlantic regional office. Regional Appeal and Denial, Ex. B to Gov. Resp. (Dkt. 387-3). On June

 30, 2020, Johnson refiled the regional appeal. See id. at PageID.2013. In a response dated October

 1, 2020, the regional director denied Johnson’s appeal, explaining that, although Johnson was

 “requesting to be considered for Compassionate Release because of the COVID-19 pandemic and

 health concerns,” he was “Healthy, Simple Chronic Care, and are classified as a Medical Care

 Level I” and thus did “not meet the criteria for Compassionate Release.” Id. On October 21, 2020,

 Johnson filed an appeal to the BOP central office. Central Office Appeal and Denial, Ex. C to

 Gov. Resp. (Dkt. 387-4). In a response dated January 29, 2021, the BOP administrator of national

 inmate appeals denied Johnson’s appeal. Id. at PageID.2015.

                                  II.     LEGAL STANDARD

        The First Step Act modified the statute concerning the compassionate release of federal

 prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated

 defendants seeking to reduce their sentences. United States v. Ruffin, 978 F.3d 1000, 1003-1004

 (6th Cir. 2020). Before granting a compassionate-release motion, a district court must engage in

 a three-step inquiry: (i) the court must “find” that “extraordinary and compelling reasons warrant

 [a sentence] reduction,” (ii) it must ensure “that such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission,” and (iii) it must “consider[] all relevant

 sentencing factors listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d 1098, 1101



                                                 3
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2023 Filed 03/04/21 Page 4 of 11




 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)). If all of those requirements are met, the district

 court “may reduce the term of imprisonment,” but it need not do so. 18 U.S.C. § 3582(c)(1)(A).

        Regarding the first step of the inquiry, the Sixth Circuit has held that, with respect to

 motions for compassionate release filed by imprisoned individuals, “extraordinary and

 compelling” reasons are not limited to those set forth in U.S.S.G. § 1B1.13. Jones, 980 F.3d at

 1109. It further held that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First

 Step Act, district courts have full discretion in the interim to determine whether an ‘extraordinary

 and compelling’ reason justifies compassionate release when an imprisoned person files a

 § 3582(c)(1)(A) motion.” Id.

        Although courts are not required to consider § 1B1.13 in ruling on compassionate release

 motions brought directly by inmates, United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021),

 § 1B1.13 still provides a useful working definition of “extraordinary and compelling reasons,” and

 thus may be consulted to “guide discretion without being conclusive,” United States v. Gunn, 980

 F.3d 1178, 1180 (7th Cir. 2020) (citing Gall v. United States, 552 U.S. 38, 49-50 (2007);

 Kimbrough v. United States, 552 U.S. 85 (2007)). In the commentary to § 1B1.13, the Sentencing

 Commission has enumerated several extraordinary and compelling reasons justifying a reduction

 of sentence, including the “Medical Condition of the Defendant,” “Age of the Defendant,” and

 “Family Circumstances.” U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling

 reasons are medical conditions “with an end of life trajectory,” a defendant’s serious physical

 deterioration related to the aging process, and death or incapacitation of a caregiver of a

 defendant’s minor child or children. Id. The Guidelines also contemplate “Other Reasons” where

 the defendant has “extraordinary and compelling reasons other than, or in combination with,” the

 other enumerated reasons. U.S.S.G. 1B1.13 cmt. n.1(D).



                                                   4
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2024 Filed 03/04/21 Page 5 of 11




                                            III.     ANALYSIS

         A. Exhaustion

         Before seeking compassionate release from federal courts, prisoners must “fully exhaust[] all

 administrative rights,” or, alternatively, wait for 30 days after the warden’s “receipt of [their] request.”

 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit has held that there are no statutory exceptions to this

 exhaustion requirement. United States v. Alam, 960 F.3d 831, 835-836 (6th Cir. 2020).

         As another court within this district has held, “[w]here the factual basis in the administrative

 request and the motion before the court are different, a defendant does not satisfy the exhaustion

 requirement because he does not give the BOP an opportunity to act on the request before Defendant

 brings his request to the courts.” United States v. Asmar, 465 F. Supp. 3d 716, 719 (E.D. Mich. 2020)

 (citations omitted). In this case, the Government concedes that Johnson requested compassionate

 release from the Warden, but argues that Johnson nevertheless failed to comply with

 § 3582(c)(1)(A)’s mandatory exhaustion requirement because Johnson’s request to the Warden did

 not reference “his alleged obesity or arthritis, his history as a smoker . . . , and their relationship to the

 risk of contracting a severe illness from the virus that causes COVID19.” Gov. Resp. at 16 (Dkt.

 387). Rather, the Government argues, “Johnson’s request to the Warden seeking compassionate

 release focused on the generalized danger of COVID-19 in “open bay cubical dorm housing” and the

 difficulties practicing social distancing while incarcerated.” Id.

         The Court disagrees. In both in his motion for compassionate release before this Court and

 his request to the Warden, Johnson seeks “to extend humanitarian relief to [Johnson’s] family and

 him in the wake of [COVID-19].” Compare Request and Denial at PageID.2008, with Def. Mot. at.

 1. In his request, Johnson provided that his family “is in need of his physical support and mental

 inspiration.” Id. He similarly seeks release in the present motion for compassionate release to permit



                                                       5
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2025 Filed 03/04/21 Page 6 of 11




 him to care for his elderly parents who are “in need of his physical support at home and mental

 inspiration.” Def. Mot. at 11. Further, Johnson provided in his request that his “life is also in

 immediate threat from being in a high vulnerable risk of contracting the COVID-19 in an open bay

 cubical dorm housing unit . . . .” Request and Denial at PageID.2008-2009. The fact that Johnson

 explicitly sets forth his health conditions in his motion for compassionate release does not mean that

 the factual bases in his request to the Warden and motion before this Court differ. Rather, this merely

 means that Johnson describes how he is allegedly high-risk for contracting the virus with greater

 clarity in his motion for compassionate release. The BOP clearly understood Johnson’s request to be

 seeking compassionate release on the basis of his health, as evidenced by the regional director’s

 statement that Johnson was “requesting to be considered for Compassionate Release because of the

 COVID-19 pandemic and health concerns.” Regional Request and Denial at PageID.2013.

        The Court concludes that Johnson properly exhausted his administrative remedies with the

 BOP by requesting compassionate release from the Warden based on health and familial concerns

 related to COVID-19. Accordingly, the Court will assess the merits of Johnson’s motion for

 compassionate release. For the following reasons, the Court denies Johnson’s motion on the merits.

        B. Extraordinary and Compelling Circumstances

        Johnson argues that his risk of reinfection and desire to care for his elderly parents present

 extraordinary and compelling reasons for his release. The Court addresses each argument in turn

 and concludes that neither Johnson’s potential risk of reinfection nor his familial circumstances

 warrant release. Even if they did, the § 3553(a) factors weigh against granting release.

            i.      Risk of Reinfection

        With respect to motions for compassionate release premised on a defendant’s fear of

 contracting COVID-19, the Sixth Circuit has held that “generalized fears of contracting COVID-



                                                   6
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2026 Filed 03/04/21 Page 7 of 11




 19, without more, do not constitute a compelling reason” to grant compassionate release. United

 States v. Ramadan, No. 20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020). Rather, a

 defendant must point to specific conditions that create a higher risk that the defendant will contract

 the virus.   To determine whether a defendant’s specific conditions render him particularly

 vulnerable to contracting COVID-19, courts generally consult the guidance on high-risk factors

 published by the Centers for Disease Prevention and Control (“CDC”). See Elias, 984 F.3d at 521.

          Because Johnson has already contracted and recovered from COVID-19, the relevant

 inquiry is whether Johnson has a high risk of reinfection. According to current CDC guidance,

 “[c]ases of reinfection with COVID-19 have been reported, but remain rare.”2 Although “the

 probability of SARS-CoV-2 reinfection is expected to increase with time after recovery from initial

 infection because of waning immunity and the possibility of exposure to virus variants,” an

 “increasing number of published studies suggest that,” presently, “>90% of recovered COVID-19

 patients develop anti-SARS-CoV-2 antibodies” and “[a]dditional studies also demonstrate

 antibody response . . . can be durable for 6 months or more.”3 Based on the CDC’s guidance, other

 courts have held that the low risk of reinfection is not an extraordinary and compelling reason

 warranting release. See, e.g., United States v. Jackson, No. 17-55, 2021 WL 467590, at *2 (N.D.

 Ohio Feb. 9, 2021); United States v. English, No. 19-20164, 2021 WL 267774, at *2 (E.D. Mich.

 Jan. 27, 2021). This Court will follow suit.

          Johnson has already been infected with COVID-19 and recovered from it. Fortunately,

 because Johnson was infected just a few months ago, he should remain immune for several more




 2
     “Reinfection with COVID-19” (CDC), https://perma.cc/2KJJ-G8TK.
 3
  “Interim Guidance on Duration of Isolation and Precautions for Adults with COVID-19” (CDC),
 https://perma.cc/VGA8-JQF6.
                                                   7
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2027 Filed 03/04/21 Page 8 of 11




 months. The Government expects that Johnson will be vaccinated while he is still immune. See

 Gov. Resp. at 21. Johnson’s low risk of reinfection before being vaccinated cannot support a

 finding of extraordinary and compelling reasons for compassionate release at this time. Even if

 Johnson is not vaccinated as quickly as the Government anticipates, the Court finds that granting

 release is still unwarranted at this time. This is because, in order to release Johnson presently, the

 Court “would need to speculate as to whether there is a medically recognized possibility of

 becoming re-infected with COVID-19, and if there is, whether he would likely contract the disease

 once again.” United States v. Benson, No. 03-80139, 2021 WL 527280, at *2 n.1 (E.D. Mich.

 Feb. 12, 2021).

            ii.       Johnson’s Elderly Parents

        Johnson also seeks release so that he may care for his parents, whom he describes as

 “elderly” and “in need of his physical support at home and mental inspiration.” Def. Mot. at 11.

 However, “simply having an elderly parent who may need assistance, and may be susceptible to

 COVID-19, is not, by itself, exceptional and does not justify early release.” Benson, 2021 WL

 527280, at *2 n.1.

        Further, releasing an inmate to provide care for a parent is unwarranted if the record lacks

 sufficient details regarding the inmate’s parent’s current care arrangements and information that

 the inmate’s “help is truly needed.” United States v. Woolfork, No. 19-12, 2021 WL 210451, at

 *3 (S.D. Ohio Jan. 21, 2021). Johnson does not specify his parents’ current care arrangements.

 Nor does he specify what, if any, ailments his parents may be experiencing that prevent them from

 being able to care for themselves and each other. In addition, Johnson provides only minimal

 information regarding other potential caretakers. According to Johnson, his four adult children are

 unable to help take care of Johnson’s parents because his children are essential workers and thus



                                                   8
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2028 Filed 03/04/21 Page 9 of 11




 are at risk of exposing his parents to the virus. Def. Mot. at 11. Johnson does not address, however,

 whether any other family members, friends, or community members may be available to care for

 his parents. Thus, the record contains insufficient information to determine whether Johnson’s

 help is truly needed.

        The hardship to Johnson’s family that may result is unfortunate, but certainly not

 extraordinary. “A crime often inflicts harm, not only on a direct victim, but on those in a

 defendant’s circle of family and friends who depend on that defendant for all manner of support.”

 United States v. Cole, No. 18-20237, 2021 WL 194194, at *3 (E.D. Mich. Jan. 20, 2021). For the

 foregoing reasons, the Court finds that Johnson has not shown any extraordinary and compelling

 reasons that warrant granting his motion for compassionate release.

        C. Section 3553(a) Factors

        The § 3553(a) factors also weigh against granting Johnson release or a sentence reduction.

 Before granting a sentence reduction under the First Step Act, the Court must consider the

 § 3553(a) factors, which include the nature and circumstances of a defendant’s offenses, the

 seriousness of the offenses, the need to promote respect for the law, and the need to protect the

 public from further crimes by the defendant. Johnson’s crime was serious, as it involved the

 distribution of heroin and cocaine, which are classified as Schedule I and Schedule II controlled

 substances due to their high abuse risk. And, as discussed above, Johnson has committed more

 than one drug trafficking offense. The fact that Johnson violated the terms of his supervised release

 for his first drug trafficking offense by committing the instant drug trafficking offense raises

 serious doubts regarding his ability to be deterred from committing future crimes.

        Johnson has established, through the instant offense and criminal history, that he is a danger

 to the community. If released at this time, there is a real possibility that he would commit more



                                                  9
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2029 Filed 03/04/21 Page 10 of 11




  crimes, specifically drug trafficking. Granting Johnson compassionate release would not promote

  respect for the law or protect the public from further crimes by Johnson.               Further, FCI

  Morgantown, the facility at which Johnson is incarcerated, currently has only one confirmed

  inmate case and five staff cases of COVID-19.4 For these reasons, the § 3553(a) factors weigh

  against granting Johnson’s motion for a compassionate release.

           D. Request to Run Sentences Concurrently or Award Credit

           In addition to seeking compassionate release, Johnson asks the Court to order that his

  current 120-month sentence be run concurrently with his 30-month sentence for violation of

  supervised release or, alternatively, to award him a credit of 30 months against his current sentence.

  Def. Mot. at 19.

           In 2017, Johnson filed motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) in which

  he sought the same relief that he now seeks (Dkt. 338). The Court denied Johnson’s 2017 motion,

  explaining that “the Court is without jurisdiction to award a defendant credit for time served”

  because “[t]his responsibility lies with the Bureau of Prisons.” 8/10/18 Opinion at 3 (Dkt. 346)

  (citing United States v. Noel, 372 F. App’x 586, 590 (6th Cir. 2010)). Because Johnson argued

  that he was unable to seek an administrative remedy through the BOP, the Court further explained

  that the proper means for Johnson to seek relief was to “file a motion pursuant to 28 U.S.C. § 2241,

  and name his custodian—that is, the warden at his federal institution—as the respondent.” Id. at

  4 (citing Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999); Roman v. Ashcroft, 340 F.3d

  314, 320 (6th Cir. 2003)). Johnson represents that, following the Court’s August 10, 2018 opinion,

  he filed a § 2241 motion that is “currently awaiting decision” from the United States District Court

  for the Northern District of West Virginia. Def. Mot. at 20-21.



  4
      “COVID-19 Cases” (BOP), https://perma.cc/C7SJ-3ZXX.
                                                   10
Case 2:11-cr-20493-MAG-DRG ECF No. 389, PageID.2030 Filed 03/04/21 Page 11 of 11




            In light of this history, it is unclear why Johnson has again asked this Court to reduce his

  sentence pursuant to § 3582(c)(2). Nothing has changed since the Court entered its August 10,

  2018 opinion denying Johnson’s original request. Accordingly, for the same reasons set forth in

  that opinion, the Court denies Johnson’s request to run his sentences concurrently or award him

  credit of 30 months against his current sentence.

                                         IV.     CONCLUSION

            For the reasons stated above, Johnson’s motion for compassionate release (Dkt. 378) is

  denied.

            SO ORDERED.

  Dated: March 4, 2021                                   s/Mark A. Goldsmith
         Detroit, Michigan                               MARK A. GOLDSMITH
                                                         United States District Judge


                                     CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing document was served upon counsel of record and any
  unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
  addresses disclosed on the Notice of Electronic Filing on March 4, 2021.

                                                         s/Karri Sandusky
                                                         Case Manager




                                                    11
